___________

                                     No. 95-3266
                                     ___________

Trustees of National Elevator             *
Industry Pension; Health                  *
Benefit; Educational Funds,               *
                                          *
              Appellants,                 *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Western District of Missouri.
                                          *
Elevator Sales and Service                *          [UNPUBLISHED]
Company, Inc.,                            *
                                          *
              Appellee.                   *


                                     ___________

                     Submitted:      June 21, 1996

                            Filed:   July 1, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     The Trustees of the National Elevator Pension, Health Benefit, and
Education Funds appeal from the district court's1 order denying them
preliminary and permanent injunctive relief.         Having carefully reviewed the
record and the parties' briefs and submissions, we conclude the judgment
of the district court was correct.       Accordingly, we affirm.     See 8th Cir.
R. 47B.




     1
     The Honorable Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-